DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse to the invention of claim 4 in the reply filed on 10/10/2022. The applicants need to indicate the status identifier of claims 1-3 as “Withdrawn.” 

Claim for Foreign Priority

An English translation of the foreign priority application has not been provided.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 is indefinite, because it depends from withdrawn claims 1 and 3. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2019/0308893 (hereinafter called Choi) (or the equivalent Korean patent application publication no. KR 10-2018-0039292), in view of US patent no. US 6,709,560 (hereinafter called Andelmann).
.
Choi discloses an electrode module 100 (reads on a deionization unit) comprising: a cylindrical container body 20; a first cover 30 formed at one end of the body 20, the first cover having an introduction port formed therein;  a second cover 51 formed at the other end of the body 20, the second cover 50 having a discharge port formed therein; an electrode module 100 disposed in the container body 20; and a power supply terminal 21 extending through the first cover 30, and a power supply terminal 23 extending through the second cover 51 so as to protrude, the power supply terminals 21 and 23 being configured to supply power to the electrode module 100 (see Fig. 3 and paragraph 0049). Choi further discloses that the capacitive electrode module 100 comprises a plurality of stacked deionization electrodes 10 and a spacer configured to define a flow path between neighboring ones of the deionization electrodes 10 (see paragraph 0049).  

Choi further discloses that each capacitive deionization electrode 10 comprises a current collector 11 configured to have a circular flat structure, the current collector having a first hole formed therein; a first nano-carbon coating layer 13 (reads on first adsorption layer) located on one surface of the current collector 11, the first nano-carbon coating layer 13 being configured to have a flat structure; a second nano-carbon coating layer 13 (reads on second adsorption layer) located on the other surface of the current collector 11, the second adsorption layer being configured to have a flat structure (see Fig. 1A and paragraph 0042). Choi further discloses that  the electrodes (adsorption layers) used for CDI are generally porous (see paragraph 0004). Choi further discloses that a first ion selective membrane is located on a surface of the first adsorption layer; and a second ion selective membrane is located on a surface of the second adsorption layer (see paragraph 0049).  

Choi does not disclose that electrode modules in series. 

Andelmann teaches that by stacking cells in series, the voltage is additive across the stack and is therefore increased in order to take advantage of less expensive, higher voltage, lower amperage power (see column 9, lines 32-35).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Choi by having electrode modules in series as taught by Andelmann. The person with ordinary skill in the art would have been motivated to make this modification, because  teaches that the advantage of the modification would be taking advantage of less expensive, higher voltage, lower amperage power (see column 9, lines 32-35).

References of Interest

European patent application publication no. EP 3279152 is cited, but has not been applied. The reference is pertinent to many claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795